
	
		I
		111th CONGRESS
		1st Session
		H. R. 287
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Gene Green of Texas introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		For relief of Enrique Soriano and Areli
		  Soriano.
	
	
		1.Permanent resident status for
			 enrique soriano and areli soriano
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act,
			 Enrique Soriano and Areli Soriano shall each be eligible for issuance of an
			 immigrant visa or for adjustment of status to that of an alien lawfully
			 admitted for permanent residence upon filing an application for issuance of an
			 immigrant visa under section 204 of such Act or for adjustment of status to
			 lawful permanent resident.
			(b)Adjustment of
			 statusIf Enrique Soriano and Areli Soriano enters the United
			 States before the filing deadline specified in subsection (c), he or she shall
			 be considered to have entered and remained lawfully and shall, if otherwise
			 eligible, be eligible for adjustment of status under section 245 of the
			 Immigration and Nationality Act as of
			 the date of the enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon the granting of an immigrant visa or
			 permanent residence to Enrique Soriano and Areli Soriano, the Secretary of
			 State shall instruct the proper officer to reduce by 2, during the current or
			 next following fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of the aliens' birth under section 203(a)
			 of the Immigration and Nationality Act
			 or, if applicable, the total number of immigrant visas that are made available
			 to natives of the country of the aliens' birth under section 202(e) of such
			 Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe
			 natural parents, brothers, and sisters of Enrique Soriano and Areli Soriano
			 shall not, by virtue of such relationship, be accorded any right, privilege, or
			 status under the Immigration and Nationality Act.
			
